In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated January 7, 1997, as denied his motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs motion, submitted prior to service of the defendant Artiz Harper’s answer and the commencement of pretrial discovery, was made before material facts and circumstances of the underlying accident had been fully developed (see, Silver Dollar Shows v Town of Huntington, 152 AD2d 558). Accordingly, the motion was properly denied as premature. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.